Citation Nr: 1015385	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-30 422	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for dyshidrosis.

2.  Entitlement to service connection for a disability 
manifested by leg cramps.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1953 to 
August 1957, and had subsequent reserve service.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
that, in pertinent part, denied service connection for 
dyshidrosis and for a disability manifested by leg cramps.  
Service connection for post-traumatic stress disorder (PTSD) 
was also denied.  The Veteran timely appealed.

In August 2006, the Veteran and his wife testified during a 
hearing before RO personnel.

In February 2008, the Veteran and his wife testified during a 
hearing before the undersigned at the RO.  In May 2008, the 
Board denied service connection for PTSD; and remanded the 
issues of entitlement to service connection for dyshidrosis 
and for a disability manifested by leg cramps, for additional 
development.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1953 to August 1957, and had subsequent reserve 
service. 

2.  On March 25, 2009, the Board issued a decision addressing 
the issues of service connection for dyshidrosis and for a 
disability manifested by leg cramps.

3.  On July 23, 2009, the Board was notified by the Veteran's 
wife that the Veteran died in October 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board had no 
jurisdiction to adjudicate the merits of the claims for 
service connection for dyshidrosis and for a disability 
manifested by leg cramps; and the March 25, 2009 decision is 
vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his representative, or on the 
Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).    

The Veteran died in October 2008, prior to the Board's 
March 25, 2009 decision.  Thus, at the time of the Veteran's 
death, his claims ceased.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  Since the Veteran's widow has filed a 
timely request for substitution and the Veteran died after 
October 10, 2008, the Board will address these matters 
further in a separate decision.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or 
after October 10, 2008).  


ORDER

The March 25, 2009 Board decision addressing the issues of 
service connection for dyshidrosis and for a disability 
manifested by leg cramps is vacated.



		
THOMAS J. DANNAHER
 	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


